                        IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEW MEXICO

DERWIN DAWSON,

               Plaintiff,

v.                                                                   No. 1:20-cv-00078-KRS-LF


PROGRESSIVE DIRECT INSURANCE
COMPANY,

               Defendant.


                                     TRIAL SCHEDULING ORDER

       THIS MATTER comes before the Court following a telephonic trial scheduling

conference held on March 31, 2020. As reflected in the record, the Court hereby sets the

following dates and deadlines:

       A Pretrial Conference shall be held on February 25, 2021 at 10:00 a.m. (location to be

determined). All attorneys participating in the trial must be present for the pretrial conference

unless permission for telephonic appearance has been obtained from the Court. The parties may,

but need not, be present.

       Jury Selection and Jury Trial will begin on March 29, 2021 at 8:30 a.m. (location to

be determined). Counsel are directed to submit a proposed consolidated final pretrial to the

Court on or before November 30, 2020. The Court intends to seat nine jurors.

       The pretrial order shall provide that no witness, except rebuttal witnesses whose

testimony cannot be anticipated, will be permitted to testify unless the witness is identified in a

witness list filed no later than thirty (30) days prior to the date set for trial. Any exceptions

thereto must be upon order of the Court for good cause shown.

                                                                                             Page 1 of 4
        Motions in Limine: All motions in limine1 shall be filed on or before December 8,

2020 with responses due on or before December 23, 2020.

        Witness Lists: The parties shall file their witness lists on or before December 23, 2020.

The lists must disclose witnesses that the parties “will call” as well as witnesses that they “may

call” at trial. Any objections to a witness named by an opposing party must be filed by January

13, 2021.

        Designations and Counter-Designations of Deposition Testimony: On or before

January 15, 2021, counsel for each party shall file a pleading designating, by deposition

transcript page(s) and line number(s), the deposition testimony that the party intends to offer into

evidence at trial. In the event that a party designates deposition testimony that will or may be

offered into evidence at trial, then on or before January 25, 2021, any other party may counter-

designate, by deposition transcript page(s) and line number(s), any other portion of the

deposition testimony that should be offered into evidence pursuant to Federal Rule of Evidence

106. The deposition designation requirement does not apply to the use of a deposition to

impeach the testimony of a witness who testifies in person at the trial, or to rebuttal testimony

offered through deposition testimony.

          On or before February 2, 2021, counsel shall jointly submit one physical copy of each

deposition transcript that contains testimony that will or may be offered into evidence at trial to

the Court’s chambers, with the parts of the deposition(s) that are to be offered into evidence

highlighted. To this end, Plaintiff will use a yellow marker and Defendants will use a blue

marker to highlight the portions of the deposition transcript that they each have designated. As

an alternative to jointly submitting a physical copy of a deposition to the Court with the


1
 Motions challenging the admissibility of expert testimony under Daubert v. Merrell Dow Pharmaceuticals, Inc.,
509 U.S. 579 (1993) are not motions in limine. Daubert motions shall be filed no later than the dispositive motions
deadline.
                                                                                                          Page 2 of 4
designated portions of the deposition highlighted, the parties may jointly submit the deposition to

the Court in PDF format, with the respective portions of the deposition highlighted, by emailing

the PDF document to sweazeaproposedtext@nmd.uscourts.gov. Any objections to deposition

testimony designated or counter-designated by an opposing party shall be filed on or before

January 26, 2021. In the event a party wishes to make further designations or counter-

designations of deposition testimony, other than those designations made in conformance with

the procedure set forth above, the party shall first seek permission from the Court.

       Exhibits: On or before January 25, 2021 the parties shall jointly file a list of exhibits

that the parties stipulate may be admitted into evidence without objection. On or before

January 25, 2021 each party shall file a list containing the exhibits that the party will or may

offer into evidence, other than those exhibits for which the parties have stipulated to the

admission into evidence. On or before January 26, 2021 the parties shall jointly submit a

physical copy of all exhibits to the Court’s chambers. The exhibits shall be divided into two

notebooks. One notebook shall include all exhibits, labeled consecutively, that the parties

stipulate may be admitted into evidence without objection. The other notebook shall include all

exhibits the parties have not stipulated may be admitted into evidence, labeled consecutively

beginning with the next sequential number after the final stipulated exhibit designation. For

instance, if there are fifty (50) stipulated exhibits, twenty (20) contested plaintiff’s exhibits, and

twenty (20) contested defendants’ exhibits, one notebook shall contain stipulated exhibits

numbered 1 to 50. The other notebook shall contain plaintiffs’ contested exhibits numbered 51

through 70 and defendants’ contested exhibits numbered 71 through 90.

       On or before January 13, 2021 each party shall send a list of their proposed exhibits to

the opposing party in order to allow sufficient time for a party to determine whether to object to

the admission of an exhibit.
                                                                                              Page 3 of 4
       Statement of the Case: On or before February 17, 2021 the parties shall file a

consolidated clear, concise statement of the case to be read by the Court to the jury at the

beginning of trial. If Counsel are unable to agree to a consolidated statement of the case, they

shall file separate statements of the case. The parties shall meet on or before February 2, 2021

and confer about the statement of the case.

       Jury Instructions: On or before February 2, 2021 the parties shall meet and confer to

discuss proposed jury instructions. Plaintiff shall file a set of requested jury instructions upon

which all of the parties agree. Requested instructions upon which the parties cannot agree must

be filed separately by the requesting party. There shall be only one instruction per page and each

instruction shall include a citation to supporting authority at the bottom of the page. On or

before February 16, 2021 all requested jury instructions shall be filed. On that same day, the

parties shall also email a copy of the requested jury instructions in Word format, without

citations, to sweazeaproposedtext@nmd.uscourts.gov. On or before February 24, 2021 a party

shall file a pleading setting forth any objections to an opposing party’s requested instructions.

       IT IS SO ORDERED.



                                                      ______________________________
                                                      KEVIN R. SWEAZEA
                                                      UNITED STATES MAGISTRATE JUDGE




                                                                                           Page 4 of 4
